Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 4th, 2020.  Claims 1 and 4-22 are pending.  Claims 2 and 3 are canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. AIE-active substance…whose luminesecence efficiency is increased via formation…  in claims 1 and 19.

2. At least one auxiliary substance that increases the solubility….influences the viscosity…and/or decreases a boiling temperature of the indicator, as in claims 13&14.

3) Coating embodied to counteract an aggregation…as in claim 10.

4) Indicator including an AIE-active substance as in claim 17.
5) Indicator including an AIE-active substance as in claim 18.
6) Superordinate unit…the connection configured to transmit energy as in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  TPE-MAX, TPE-SDS, fluorescent nanoparticles, AIE dots, TPEDB, TPIE modified with azide groups, diethylene glycol-dipropionate, and equivalents thereof (as seen in pars. [0021,0061,0062,0104,0105,0107,0108,0110,0113] of Applicant’s pre-grant publication US 2019/0064065).

2)  Auxiliary substance for solubility – those functional groups disclosed in par. [0056], encapsulation as disclosed in par. [0057], dissolution of the AIE-substance as disclosed in par. [0062], surfactants as disclosed in par. [0063], those described in pars. [0021,0058-0061], and equivalents thereof.
Auxiliary substance for viscosity – anioninc copolymers of methacrylic acid and methmethylacrylate, dendric polyglycerols or polyglycerol sulfonates as disclosed in pars. [0066,0067], and equivalents thereof.
Auxiliary substance for decreasing boiling temperature – PNAIPAm as disclosed in par. [0068], and equivalents thereof.

3)  Polyethylene glycol and those substances disclosed in pars. [0082], and equivalents thereof.

4) Unclear from disclosure, further clarification is required.
5) Unclear from disclosure, further clarification is required.
6) A data processing unit, measuring transducer, control electronics or power supply and connection by an inductive coupling or a radio connection, as disclosed in original claim 20 and par. [0037], and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recitations in claims 17 and 18 are construed under 35 USC 112 6th/F wherein the corresponding structure(s) for such indicators providing their functionalities are indefinitely defined through Applicant’s disclosure and thus the metes and bounds of the claims 17 and 18 are indefinitely defined.
Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-7 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macbride et al. (USPN 4,577,110), hereafter Macbridge, in view of Tang et al. (USPN 9,051,598), hereafter Tang, and in view of Obeid et al. (US 2009/0075321), hereafter Obeid.
Macbride discloses an optical apparatus and method for measuring characteristics of materials by their fluorescence (abstract).  With regards to claims 1, 19 Macbride discloses a probe housing (see fig. 2, for example; the body housing given in confining the elements shown therein, and generally provided at numeral ‘10’ and extending to the immersion region) having at least one immersion region (see the end proximate numeral ‘31’ and to be immersed in the biological material ‘18’), a radiation source 28 disposed in the probe housing, a radiation receiver 37 disposed in the probe housing (columns 7&8, fig. 2, for example).  Macbride further discloses that the probe has an attached chamber with a semi-permeable membrane that is permeable to the compound to be analyzed but impermeable to other substances supplied to the chamber, and the function of the substances within the chamber can be for enhancing the fluorescence (lines 15-29, col. 10), and Macbride discloses that the coupling with a fluorescent dye can be utilized as an indicator where the substance of interest is a non-fluorescent compound (lines 7-13, col. 4, for example).  Further, as in claims 19-22, Macbride discloses a superordinate unit 42 (which is control electronics, and includes data processing which are functionally able to be transmitted, as recited in claim 22, as given by signal cable 40) in communication with the measurement probe, as claimed 
With regards to claims 1 and 19, if the discussion in Macbride to utilizing fluorescent dyes as indicators coupled with the non-fluorescent compounds of interest (so as to allow fluorescent detecting therewith; see lines 6-15, col. 4, for example) is not taken as providing an indicator within the indicator chamber than such a modification would have been obvious.  Further, with regards to claims 1 and 19, Macbride does not specifically disclose that the indicator includes an AIE-active substance as recited therein.
Tang discloses detecting the presence or absence of saccharide (e.g. glucose) or saccharide level in biological or artificial samples utilizing an indicator including an 
Obeid discloses a fiber optic sensor for measuring assay substances, such as oxygen (abstract).  Obeid discloses providing an indicator 9 (fluorophor, and within a polymer matrix or solgel; pars. [005,0035]) that has properties dependent upon the concentration of the assay substance (i.e. oxygen), and the indicator is surrounded by a membrane comprised of polymer encapsulation material 16 and chemical isolation barrier 10 (both the polymer encapsulation material and chemical isolation barrier being silicones, for example)  that closes off the indicator chamber (i.e. cavity 15) at least at the sides adjacent tip 14 and lower side indicated coincident with needle tube 13, wherein the membrane is gas-permeable to the oxygen assay substance and impermeable to the indicator (see pars. [0061,0062];further noting as discussed above that the membrane may be a silicone, which is likewise disclosed by Applicant as providing a hydrophobic membrane material for these properties and for use in gas sensing applications as seen in pars. [0072,0074] of Applicant’s specification).

It would have been obvious to one of ordinary skill in the art to modify Macbride to utilize an indicator including an AIE-active substance as claimed such as taught by Tang in order to provide an indicator that provides for enhancing the fluorescence and allowing for sensitive detection of glucose in biological samples, wherein Macbride also discloses monitoring components in biological samples and recognizes the need for indicators that enhance the fluorescence in order to further sensitize the detection scheme (lines 26-29, col. 10, for example), and an AIE-active substance as disclosed 
Further, it would have been obvious to one of ordinary skill in the art to modify Macbride to integrally-provide the indicator within the indicator chamber and closed by a silicone membrane such as taught by Obeid in order to provide an obvious alternative arrangement in which the indicator (fluorophore) is integrally held in the indicator chamber so as to contact the assay substance of interest and thus allow coincident fluorescent emissions therefrom to be measured for ascertaining the concentration of the gas (i.e. oxygen) as likewise desired by Macbride, and wherein Macbride is likewise concerned with fluorescence emission optical analysis and with gaseous samples and analytes therein (see lines 7-17, col. 4, for example).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macbride in view of Tang and Obeid, as applied to claims 1, 3-7 and 19-22 above, and further in view of Lubbers et al. (USPN 4,269,516), hereafter Lubbers.
Macbride/Tang/Obeid does not specifically disclose that the indicator chamber is fluidically connected via a first fluid conduit to a reservoir, as recited in claim 8, and wherein the indicator chamber is fluidically connected to a second fluid conduit for fluid discharge, as in claim 9.
Lubbers discloses an optode arrangement in which the indicator chamber 4 is fluidically connected via a first fluid conduit 400 to a reservoir containing a liquid with the indicator 12, and wherein the indicator chamber is fluidically connected to a second fluid 
It would have been obvious to one of ordinary skill in the art to include the indicator chamber is fluidically connected via a first fluid conduit to a reservoir, as recited in claim 8, and wherein the indicator chamber is fluidically connected to a second fluid conduit for fluid discharge, as in claim 9, such as taught by Lubbers in order to provide an arrangement which allows for continuous flow and examination of a sample through the indicator chamber and thus also allows increased throughput of the optical examination of samples through the optical measurement probe.

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Macbride, Tang, and Obeid, does not teach or fairly suggest an optical measurement probe as particularly recited in claims 10-18, as recited therein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 19-22 have been considered but are moot in view of the new grounds of rejection applied in view of the amendments to the claims.

Further, Examiner asserts that Applicant’s arguments that Macbride provides an analyte characterizing signal that is generated in the measuring medium and not in the indicator chamber closed by a membrane selected to separate an analyte form the measuring medium is not persuasive as the argument is not commensurate in scope with the claims as it pertains to a purported difference in processing methodology, wherein the present claims are drawn to an apparatus and no patentable weight is given to these processes nor are they provided.
Likewise, Applicant’s arguments that Macbride does not disclose projecting the disclosed excitation beam into the accessory chamber is also unpersuasive.
This is likewise seen in Tang, wherein it is further noted that Tang has not been relied upon for an indicator chamber or membrane.
Furthermore, it is maintained that Macbride provides a radiation source and radiation detector as structured, arranged and capable of functioning as recited in the claims.  This is clearly seen in figure 2 and accompanying relevant disclosure wherein the radiation source 28 provides an interrogation beam that extends all the way from its origination point and through the entirety of the probe housing, including the accessory chamber at the distal end thereof as well as into a prospective sample medium, and 
Further, Examiner notes the added disclosure to Obeid with respect to the indicator chamber closed on a side thereof and wherein the indicator is contained therein, and further noting that Obeid discloses likewise silicone membrane material for gas-sensing applications and preventing the sensing chemistry (i.e. fluorophore 9) from migrating therein (pars. [0061,0062], figs, for example).

Examiner notes Applicant’s further discussion to alternative embodiments for the various claim recitations interpreted under 35 USC 112 F/6th paragraph and has incorporated those therein in the body of the action by their particular paragraph placement.
However, with regards to claims 17 and 18, the corresponding composition to such indicators remains unclearly defined and the claims are maintained rejected under 35 USC 112 b/2nd paragraph wherein the metes and bounds of the composition(s) afforded thereto are unclearly provided for by the disclosure.  Examiner notes that Applicant general discussion to a listing of items that may potentially be utilized is insufficient in providing for clear support for the particular functionalities given to these indicators in claims 17 and 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798